Title: Monday September the 11th 1780
From: Adams, John Quincy
To: 


       Half Holiday for the school. This morning at about 9 o clock we left Pappa and went to school. We stay’d there till about half after twelve o clock when we went again to Pappa’s. We dined there. After dinner we went to Mr. Le Roi’s but he was not at home. We stay’d there some time. Mr. Le Roi came home at about half after four. At about five o clock Mr. Le Roi, brother Charles and myself went to take a walk. We got back to Mr. Le Roi’s at about Six o clock. We met Mr. Amiel and Captn. Spencer who drank tea with us at Mr. Le Roi’s. After tea they went away. Brother Charles and myself stay’d to supper. After Supper Mr. Le Roi and his Cousin Mr. Chabanel came back to the school with us as far as the door and then they left us.
      